DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The notice of allowance is in response to amendment filed on 04/05/2021. The application is now in condition for allowance. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with REBECCA S. GOODRICH (Reg. Number 76952) on 04/14/2021 and subsequent approval on 04/16/2021.
The application has been amended as follows: 

Claims 17, 19, and 20 have been amended as follows:
Claim 17 line 3, after "structure and in a”, delete “radial”, and insert -- vertical --.

Claim 17 line 6, after "perpendicular to”, delete “a”, and insert -- the vertical --.
Claim 19 line 2, after "parallel to the”, insert -- vertical --.
Claim 20 line 2, after "relative to the”, insert -- vertical --.


Allowable Subject Matter
Claim(s) 1, 3-4, 6, 9, 10-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 10 and 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A seal assembly including: a static structure including a seal interface section, a radially outward extending protrusion, and a connecting section extending between the radially outward extending protrusion and the seal interface section; in combination with a seal disposed in a seal envelope defined, at least, partially by the door and the static structure, the seal comprising a compressible material, wherein the seal is configured to form a first sealing interface with a surface of the seal 
Regarding Claim 10:
The prior art of record does not teach “A nacelle including: an inlet; a fan cowl aft of the inlet; a thrust reverser aft of the fan cowl;  a door configured to cover an opening defined by an exterior surface of at least one of the inlet, the fan cowl, or the thrust reverser, wherein the exterior surface is oriented away from a central longitudinal axis of the nacelle; in combination with a static structure coupled to the at least one of the inlet, the fan cowl, or the thrust reverser, the static structure including a door interface section and a seal interface section extending radially inward from the door interface section, wherein the door is configured to translate relative to the static structure and in a radial direction; and a seal disposed in a seal envelope defined, at least, partially by the static structure and the door, the seal comprising a compressible material, wherein the compressible material of the seal is configured to form a sealing interface with at least one of a surface of the seal interface section of the static structure or a surface of a radially inward extending wall of the door” as claimed in claim 10, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Regarding Claim 17:
The prior art of record does not teach “A seal assembly including: a door configured to translate relative to the static structure and in a vertical direction, in combination with a seal disposed in a seal envelope defined, at least, partially by the static structure and the door, wherein the seal is configured to compress between the static structure and the door, and wherein the seal compresses in a direction perpendicular to the vertical direction of motion of the door” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 26, 2021